Citation Nr: 1427914	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  13-34 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a right foot disability.

3.  Entitlement to service connection for a left foot disability.

4.  Entitlement to a compensable initial rating for scar, status post left inguinal hernia repair.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from March 1974 to April 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of April 2012 and June 2013 of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).  The April 2012 decision denied service connection for bilateral foot disabilities and granted service connection for a post-hernia scar, assigning a noncompensable rating.  The June 2013 decision denied service connection for PTSD.  

The issue of entitlement to service connection for PTSD has been recharacterized as service connection of a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing is in the Veteran's file. 

In February 2013, the Veteran filed a claim for service connection for PTSD, hepatitis C, arthritis, peptic ulcer disease, and rhinitis.  Though the RO adjudicated the PTSD claim, it took no action on the others.  The issues of entitlement to service connection for hepatitis C, arthritis, peptic ulcer disease, and rhinitis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

At his May 2014 hearing, the Veteran asked to withdraw the issues of entitlement to service connection for right and left foot disabilities and for an increased initial rating for a post-hernia scar.  


CONCLUSIONS OF LAW

1.  The criteria for dismissal of the issue of entitlement to service connection for a right foot disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for dismissal of the issue of entitlement to service connection for a left foot disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for dismissal of the issue of entitlement to a compensable initial rating for scar, status post left inguinal hernia repair have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran has withdrawn the issues of entitlement to service connection for right and left foot disabilities and entitlement to a compensable initial rating for a scar.  There remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  The Board does not have jurisdiction to review these issues, and dismissal is warranted.


ORDER

The issue of entitlement to service connection for a right foot disability is dismissed.

The issue of entitlement to service connection for a left foot disability is dismissed.  

The issue of entitlement to a compensable initial rating for scar, status post left inguinal hernia repair is dismissed.  


REMAND

For a number of reasons, the Veteran's claim for service connection for a psychiatric disorder must be remanded.  

First, at his May 2014 hearing, the Veteran waived any error in the content or timing of the notice provided to him.  He has, however, alleged PTSD based on an in-service assault.  Such cases require special notice; despite his waiver, this specialized notice must be provided.  

Second, at his May 2014 hearing, the Veteran stated that he is now receiving Social Security disability benefits.  Records of his application and award must be obtained.  

Finally, VA treatment records reflect that the Veteran has received a variety of psychiatric diagnoses.  Though the Veteran has received treatment for PTSD, it is not clear whether PTSD has been explicitly diagnosed, or to what stressors such a diagnosis may relate.  The clarity of a VA examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice on how claims for PTSD related to in-service personal assaults may be substantiated.  

2.  Contact the Social Security Administration and request that it provide documentation of any claim and/or award for disability benefits filed by the Veteran and copies of all records developed in association with any existing decision.

3.  Obtain the Veteran's VA treatment records dated from March 2014 and thereafter and associate them with his claim file.  

4.  After completion of the above ordered development, schedule the Veteran for a VA psychiatric examination by an appropriate professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

After examining the Veteran, the examiner is to answer the following questions:

a)  From what psychiatric disorder or disorders does the Veteran currently suffer?

b)  Is it at least as likely as not (a 50 percent or greater probability) that any identified psychiatric disorder had its onset in or is related to his active service?  

c)  If PTSD is diagnosed, is it at least as likely as not related to the Veteran's claimed in-service stressors, including his shipboard confinement?

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


